Citation Nr: 1040935	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  09-06 546	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE


Entitlement to an evaluation in excess of 70 percent for post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from January 2002 to June 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating actions of the Buffalo, New York, regional 
office (RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

On September 17, 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran that 
a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran returned an Appeal Status Election form in 
which he indicates that actions taken in a December 2009 rating 
decision satisfies his appeal on all issues.  Therefore, the 
Veteran has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review the 
appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


